Citation Nr: 1031784	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  03-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posstraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied the benefits sought on appeal.  In January 2005, the 
Veteran testified before the Board at a hearing held at the RO.

In a November 2005 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in an October 
2006 Order, the Court vacated the Board's November 2005 decision 
and remanded the appeal to the Board.

In a March 2009 decision, the Board again denied the Veteran's 
claim for service connection for PTSD.  The Veteran appealed the 
Board decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in a December 
2009 Order, the Court vacated the Board's March 2009 decision and 
remanded the appeal to the Board.

In January 2010, the Veteran's representative requested a video 
conference hearing before the Board so that the Veteran could be 
represented by counsel before the Board.  Accordingly, in March 
2010 this matter was remanded by the Board and a video conference 
was scheduled.  In June 2010, the Veteran testified before the 
Board by video conference from the RO.

Finally, in May 1979 the Veteran appears to have raised a claim 
for service connection for a back disability.  As that claim has 
not been developed for appellate review, the Board refers it to 
the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Initially, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  Since the regulations regarding 
service connection for PTSD have changed, the Veteran should be 
informed of the new regulations and they should be considered in 
adjudicating his claim.

Next, it appears to the Board that additional treatment records 
may be outstanding.  The most recent VA medical records in the 
claims file are dated in February 2010.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

In addition, in February 1993 the Veteran indicated that he is in 
receipt of benefits from the Social Security Administration 
(SSA).  Since the SSA decision and the records upon which that 
grant of benefits was based are not included in the claims folder 
and may be relevant to the claims on appeal, those records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran contends that he has PTSD related to alleged service 
stressors, warranting service connection.  Specifically, he 
contends that his PTSD is related to experiences in basic 
training during which he was harassed and abused by his drill 
sergeants and that he witnessed his best friend's hanging in his 
barracks.

The medical evidence indicates a diagnosis of PTSD and a history 
of treatment for psychiatric problems since 1975.  Private 
medical records dated in 1975 indicate diagnoses of anxiety 
neurosis and a personality disorder.  In August 1996, the Veteran 
related his PTSD symptoms to "Vietnam experiences" and claimed 
that he was a "demolition man" who blew up villages and heard 
screams.  Similarly, private records dated in November 1996, 
April 1997, and July 1998 noted that he continued to complain of 
flashbacks of Vietnam.  However, the service personnel records do 
not reflect service in the Republic of Vietnam.  Those records 
indicate that the Veteran served from March 10, 1969, to April 
16, 1969, and separated as a Basic Marine with no foreign or sea 
service.

A June 2003 VA medical record includes an assessment of PTSD by 
history based upon the Veteran's account of abuse during basic 
training.  In May 2007, a private psychologist related the 
Veteran's current PTSD to his alleged stressors in service.  
However, the private psychologist specifically stated that there 
was no documentation in the record of either the alleged abuse or 
the hanging.  VA was unable to verify the Veteran's stressors 
because he did not provide relevant information with sufficient 
specificity about the claimed stressors capable of verification.  
Additional treatment records show diagnoses of major depressive 
disorder; adjustment reaction; affective psychosis, not otherwise 
specified; and anxiety state.  In February 2010, a VA nurse 
practitioner diagnosed the Veteran with chronic PTSD and major 
depressive disorder related to a life threatening situation that 
the Veteran endured during his service.

In June 2010, the Veteran testified that during boot camp he was 
slapped and kicked.  He testified that he was hit in the mouth by 
the butt end of a rifle which knocked out a tooth.  The Veteran 
also testified that he was beaten by a drill sergeant.  The 
Veteran wanted to go to sick bay for treatment of a leg injury 
but his drill sergeant would not allow him to go.  The Veteran 
also testified that he saw his best friend who hung himself on a 
rack.  He was insulted because he could not read and write.  The 
Veteran testified that he was taken to a duty hut and forced to 
perform a sexual act.  However, he refused and was beaten.  The 
Veteran stated that he is unable to sleep at night, has 
nightmares and flashbacks, has problems with his family, and 
cannot be in a big crowd.  After service, the Veteran was 
isolated and admitted himself into an institution.

The Veteran's sister testified that prior to his service the 
Veteran was happy, socially active, and had all of his teeth.  
After service, he was withdrawn, jumpy, edgy, and nervous.  The 
Veteran was also missing a tooth, cried, and was irritable. 
The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of any psychiatric disorder.  
The Veteran was discharged from service after one month and six 
days due to a rotational deformity of the right femur secondary 
to an old fracture with internal fixation, and there was no 
mention of any psychiatric disorder by the Medical Board.  Nor do 
the service personnel records indicate any recorded punishments 
or offenses or any request for assignment or to be moved to 
different barracks.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of psychiatric symptomatology during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current psychiatric disability to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This remand will allow service connection for 
all current psychiatric disorders to be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand should 
specifically reconcile the opinion with the May 2007 private 
opinion, April 2010 VA opinion, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that includes information on how to 
substantiate all the elements of the claim 
for service connection for PTSD pursuant 
to 38 C.F.R. § 3.304(f)(3) (effective July 
12, 2010).

2.  Obtain the Veteran's VA treatment 
records dated since February 2010.

3.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the 
medical records relied upon concerning that 
claim.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
PTSD.  The examiner should review the 
claims file and should note that review in 
the report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with the other opinions 
of record, including the May 2007 private 
opinion and April 2010 VA opinion.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following opinions:
(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide 
a full multiaxial diagnosis pursuant 
to DSM-IV.  The examiner should state 
whether or not a diagnosis of PTSD 
pursuant to DSM-IV is appropriate and 
should state whether or not each 
criterion for that diagnosis is met.

(b)  The examiner must opine as to 
whether the evidence indicates that 
the claimed in-service personal 
assault occurred and if so, should 
discuss the rationale for that opinion 
and the supporting factors for coming 
to that conclusion.

(c)  For each psychiatric disorder 
diagnosed, to specifically include 
PTSD, the examiner should opine as to 
whether it is at least as likely as 
not (50 percent or more probability) 
that each psychiatric disorder was 
incurred in or is due to or the result 
of the Veteran's service or was 
present during his service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(d)  If a DSM-IV diagnosis of PTSD is 
warranted, is it at least as likely as 
not (50 percent or more probability) 
that any of the stressors claimed by 
the Veteran are related to the 
Veteran's fear of hostile military or 
terrorist activity during service?  
"Fear of hostile military or 
terrorist activity" means that a 
Veteran experienced, witnessed, or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
the veteran or others, such as from an 
actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response 
to the event or circumstance involved 
a psychological or psycho-
physiological state of fear, 
helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3) (2010).

5.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

